NO. 07-03-0182-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                  DECEMBER 21, 2004

                          ______________________________


                           REGINA LEA REED, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

         NO. A14585-0208; HONORABLE ROBERT W. KINKAID, JR., JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       Appellant Regina Lea Reed appeals from her conviction and sentence for

possession of a controlled substance by fraud. We affirm.


       Appellant pled guilty to a charge of possession of a controlled substance by fraud.

She was admonished, both orally and in writing, by the trial court. Appellant confirmed that

she understood the written admonishments. The court questioned appellant to confirm that
she was competent to enter the plea, that the plea was being given knowingly and

voluntarily and that she understood the rights that she was waiving by pleading guilty. The

court accepted the plea and found appellant guilty.


       There was no plea bargain as to punishment. Appellant waived a jury and the court

heard evidence regarding punishment. Appellant was sentenced to incarceration in the

Texas Department of Criminal Justice, Institutional Division, for five years.


       Appointed appellate counsel has filed a Motion to Withdraw as Counsel and a Brief

in Support thereof. In support of the Motion to Withdraw, counsel has certified that, in

compliance with Anders v. California, 386 U.S. 738, 744-745, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967), the record has been diligently reviewed and that, in the opinion of counsel, the

record reflects no reversible error or grounds upon which a non-frivolous appeal can

arguably be predicated. Counsel has discussed why, under the controlling authorities,

there is no arguably reversible error in the trial court proceedings or judgments. See High

v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).


       Counsel has certified that a copy of the Anders brief and motion to withdraw have

been forwarded to appellant, and that counsel has appropriately advised appellant of her

right to review the record and file a pro se response. Appellant has not filed a response.


       We have made an independent examination of the record to determine whether

there are any non-frivolous grounds on which an appeal could arguably be founded. See

Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State,



                                            -2-
813 S.W.2d 503, 511 (Tex.Crim.App. 1991). The record reveals no such grounds. We

agree with appellate counsel that the appeal is frivolous.


       Counsel’s Motion to Withdraw is granted. The judgment of the trial court is affirmed.




                                                  Phil Johnson
                                                  Chief Justice



Do not publish.




                                            -3-